 442317 NLRB No. 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1All dates are 1994 unless otherwise indicated.2Zorra Transport owns and operates a ship called the I.T.B. Zorra(Zorra) and the above employees are utilized, at least in part, in theoperation of the Zorra.3It is admitted that Captain Myers is a supervisor and agent ofthe Company within the meaning of Sec. 2(11) and (13) of the Act.Pan American Grain Co., Inc. and Pan AmericanGrain Mfg. Co., Inc. and Zorra Transport, Inc.
and Seafarers International Union of NorthAmerica, a/w Atlantic, Gulf, Lakes and Inland
Waters District and Congreso de UnionesIndustriales de Puerto Rico. Case 24±CA±6894May 16, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn February 1, 1995, Administrative Law JudgeWilliam N. Cates issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Pan American Grain Co.,
Inc. and Pan American Grain Mfg. Co., Inc. and Zorra
Transport, Inc., Guaynabo, Puerto Rico, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.Magdalena S. Revuelta, Esq., for the General Counsel.Ruperto J. Robles, Esq., for the Respondent.Jose Alberto Figueroa Rios, for the Party to the Contract.DECISIONSTATEMENTOFTHE
CASEWILLIAMN. CATES, Administrative Law Judge. This is anunfair labor practice case prosecuted by the National Labor
Relations Board's (the Board) General Counsel (the Govern-
ment) acting through the Regional Director for Region 24 of
the Board. Following an investigation by Region 24's staff,
the Regional Director issued a complaint and notice of hear-
ing (complaint) on April 29, 1994,1against Pan AmericanGrain Co., Inc (PAG), Pan American Grain Mfg. Co., Inc.
(PAGMFG), and Zorra Transport, Inc. (Zorra Transport), col-lectively (the Company) based on an unfair labor practicecharge filed on March 7, and amended on March 22 and
April 29, by Seafarers International Union of North America,
a/w Atlantic, Gulf, Lakes and Inland Water District (the
Union). I heard the case in trial in Hato Rey, Puerto Rico,
on October 17.Specifically the complaint alleges the Company on orabout January 26, granted recognition to, and entered into
and since then has maintained and enforced a collective-bar-
gaining agreement with Congreso de Uniones Industriales de
Puerto Rico (Congreso) as the exclusive collective-bargaining
representative of ``all ordinary seamen, wiper, utility, able
seaman, qualified mechanics and cooks,''2even thoughCongreso did not represent a majority of the employees in
the unit. It is also alleged the Company acting through ZorraMaster and Captain Jotham Myers (Captain Myers)3onabout February 4, in violation of Section 8(a)(2) of the Na-
tional Labor Relations Act (the Act), rendered assistance and
support to Congreso by (a) threatening employees with dis-
charge and/or being placed in vacation status should they not
sign dues-checkoff agreements for Congreso and (b) with-
holding moneys from employees' wages and remitting the
moneys to Congreso. Additionally, it is alleged the Company
in violation of Section 8(a)(1) of the Act, acting through
Captain Myers, (a) on or about mid-December 1993, at the
Company's facility in Guaynabo, Puerto Rico, threatened
employees with loss of employment should they engage in
union or other protected concerted activity; (b) on or about
the first week in January, at the Zorra, threatened employeeswith discharge and/or loss of employment should they en-
gage in union or other protected concerted activity; and (c)
on or about the first week in February at the Seaview Bar
Guaynabo, Puerto Rico, threatened employees with loss of
employment by telling them the Company would sell the
Zorra and/or seek to reflag it to foreign vessel status shouldthey join or assist the Union.The Company denies having violated the Act in any man-ner.All parties were afforded full opportunity to appear, to in-troduce relevant evidence, to examine and cross-examine wit-
nesses, and to file briefs. On the entire record including the
Government's brief and on my observation of the demeanor
of the witnesses, I will, as more fully explained, conclude the
Company violated the Act substantially as alleged in the
complaint.FINDINGSOF
FACTI. JURISDICTIONAt times material PAG has been and is a Puerto Ricancorporation with an office and place of business located in
Guaynabo, Puerto Rico, where it is engaged in the importa-
tion, manufacturing and sale of grains, animal feeds, rice,
and related products. During the calendar year preceding is-
suance of the complaint herein, a representative period, PAG,
derived gross revenues in excess of $500,000 and during that 443PAN AMERICAN GRAIN CO.4I credit Ruiz' undisputed testimony concerning the Union.5Gonzalez said growth had been by a factor of 10.6The unit as more specifically described follows:All production and maintenance employees of the [Company]at the Guaynabo Plant, including, but not limited to, drivers,
helpers, mechanic and electricians, but excluding all office cleri-
cal employees, guards, and supervisors as defined in the Act.same period purchased and received at its Guaynabo, PuertoRico facility grains, rice, and other goods and materials val-
ued in excess of $50,000 shipped directly from suppliers lo-
cated outside the Commonwealth of Puerto Rico. The com-
plaint alleges, the Company admits, the evidence establishes,and I find PAG is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act.At times material PAGMFG has been and is a PuertoRican corporation with an office and place of business lo-
cated in Guaynabo, Puerto Rico, where it is engaged in the
importation, manufacturing, and sale of grains, animal feeds,
rice, and related products. During the calendar year preced-
ing issuance of the complaint herein, a representative period,
PAGMFG derived gross revenues in excess of $500,000 and
during that same period purchased and received at its
Guaynabo, Puerto Rico facility grains, rice, and other goods
and materials valued in excess of $50,000 shipped directly
from suppliers located outside the Commonwealth of Puerto
Rico. The complaint alleges, the Company admits, the evi-
dence establishes, and I find PAGMFG is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.At times material Zorra Transport operated a ship calledthe Zorra where it is engaged in the interstate transportationof rice between the continental United States and the Com-
monwealth of Puerto Rico. During the 6 months preceding
issuance of the complaint herein, a representative period,
Zorra Transport in conjunction with its shipping operations,
derived gross revenues in excess of $500,000 for the trans-
portation of rice in interstate commerce under arrangements
with and as agent for PAG and PAGMFG. The complaint al-
leges, the parties admits, the evidence establishes, and I find
Zorra Transport functions as an essential link in the transpor-
tation of rice in interstate commerce.At times material PAG, PAGMFG, and Zorra Transporthave been affiliated business enterprises with common offi-
cers, ownership, directors, management, phone, and purchas-
ing, have formulated and administered a common labor pol-
icy affecting employees of the operations, and have shared
common premises and facilities, have provided services for
and made sales to each other, have interchanged personnel
with each other, and have held themselves out to the public
as a single-integrated business enterprise. Accordingly, I find
PAG, PAGMFG, and Zorra Transport constitute a single-in-
tegrated business enterprise and a single employer under the
Act.II. LABORORGANIZATIONS
It is admitted that Congreso is a labor organization withinthe meaning of Section 2(5) of the Act.The Company, however, denies the Union is a labor orga-nization within the meaning of Section 2(5) of the Act. The
Act defines a ``labor organization'' as:any organization of any kind, or any agency or em-ployee representation committee or plan, in which em-
ployees participate and which exists for the purpose, in
whole or in part, of dealing with employers concerning
grievances, labor disputes, wages, rates of pay, hours of
employment, or conditions of work.Union Port Agent Steve Ruiz (Union Port Agent Ruiz) tes-tified, without contradiction,4the Union is a maritime organi-zation in which employees participate, elect officers, and has
a constitution, and exists to represent employees in their
dealings with employers concerning wages, grievances, and
working conditions. Accordingly, I conclude and find the
Union is a labor organization within the meaning of Section
2(5) of the Act. See Mac Towing, 262 NLRB 1331 (1982),in which the Board found the Union to be a labor organiza-
tion within the meaning of the Act.III. UNFAIRLABORPRACTICES
A. The FactsThe Company has for a number of years operated inGuaynabo, Puerto Rico, where it processes grain (rice) pur-
chased in the Continental United States. The grain is trans-
ported as ``raw grain'' to the Company's Puerto Rico facili-
ties where it is processed for industrial, commercial, and con-
sumer uses. According to Company President Jose Gonzalez
(Company President Gonzalez), the Company has in recent
years enjoyed substantial growth both in volume of grain
processed and revenues derived.5Congreso has been the recognized collective-bargainingrepresentative of the Company's production and maintenance
employees.6Congreso's most recent collective-bargainingagreement with the Company for the production and mainte-
nance employees is, by its terms, effective from November
22, 1992, until November 21, 1996. Three classifications of
employees (with rates of pay for each) are set forth in the
agreement, namely, skilled A employees ($6.35 per hour),
skilled B employees ($5.75 per hour), and nonskilled em-
ployees ($4.75 per hour).Company President Gonzalez testified that as business in-creased he purchased the Zorra and in February 1993, healong with two company employees went to California to
oversee refurbishing of the ship. Repairs were made on the
Zorra in California until August 1993, at which time theZorra was moved to Portland, Oregon, for final repairs. Ac-cording to Gonzalez the Zorra sailed from Portland, Oregon,toward San Juan, Puerto Rico, on September 22, 1993. Gon-
zalez stated that when the ship docked in Puerto Rico it was
made an integrated part of the plant. President Gonzalez ex-
plained:The reason for this is that the vessel, as it was de-signed, is part of the warehouse of the factory. The fac-
tory has fourteen thousand (14,000) tons of warehouse,
but the vessel has twenty-eight (28,000) tons of capac-
ity. Therefore, the vessel is substantially the warehouse
of the factory. It is impossible to receive the vessel and
to place everything inside the factory. The vessel has
to wait until the cargo is processed. That's the way the
plant was designed. 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Ruiz testified the marine unit he sought consisted of the unli-censed employees, namely, the qualified members of the engine de-
partment (QMED) engineers and QMED electricians, able-bodied
seamen (AB), wipers, the chief and assistant chief cook.8He describes the crew as a captain, a chief, second and thirdmates, chief engineer, and first, second, and third assistant engineers
(all of which have duties that may well qualify them as supervisors
within the meaning of Sec. 2(11) of the Act). Also in the crewÐ
three ABs, two ordinary seamen, two QMEDs engineer, one QMED
electrician, two wipers, a chief, and assistant cook.9Mohammed appeared to testify truthfully; accordingly, I credithis uncontridicted testimony as outlined above.10I credit Serrano's unrefuted testimony.11Ruiz specifically recalled that a QMED named David waspresent as well an AB and perhaps a first engineer.12Ruiz stated some of those present were first engineer ``Mike,''second engineer ``Richard,'' QMED ``David,'' AB ``Terry,'' a cook,
and Mohammed.13First Assistant Engineer Michel Fowler, an admitted supervisorof the Company, testified Captain Myers attended either the second
or third meeting with Ruiz. Fowler testified Captain Myers ``wasn't
a nice guy'' that he ``got real smart'' with Ruiz and stated, ``unions
were no good, and he didn't want union's [sic] on the boat,'' and
he would ``reflag the vessel'' and have it enlarged so he could ```get
deep-sea people' to be on the boat.''14Ruiz stated it was ``pretty much the same bunch of guys,'' plusthe other cook on this occasion.Union Port Agent Ruiz testified the Union's Seattle,Washington office notified him in December 1993, the Zorrawould be sailing between Puerto Rico and the continental
United States. Ruiz went to the Company to check on the
status of the shore (or factory) employees and learned they
were represented by Congreso but that the marine employees
were not organized. Ruiz immediately prepared to send some
individuals to the Company to work on the vessel so as to
organize it. As part of the campaign to organize the marine
employees,7Ruiz mailed and faxed the following letter to theCompany:January 31, 1994Mr. Jose GonzalezPresident
Pan American Grain Company
P.O. Box 411±36Minillas Station
Anturce, P.R. 00946Dear Mr. Gonzalez:I am the local port agent for the Seafarers Inter-national Union, Atlantic, Gulf, Lakes and Inland Waters
District, AFL±CIO (SIU). This letter is to inform you
that the SIU is currently attempting to organize the ma-
rine unit of your company.If you wish to discuss this matter with me, you maycontact me at 721±4033. I look forward to meeting with
you.Sincerely,Steve RuizPort AgentTony Mohammed testified he was employed as a QMED(and for a limited time third assistant engineer) on the Zorrafrom December 1993 until May. Mohammed said that during
his employment on the Zorra it had a crew of 20.8Mohammed testified that during the week of December 20,when he was interviewed by the chief engineer for employ-
ment on the Zorra, Captain Myers (an admitted supervisorand agent of the Company) interrupted the interview and
wanted to know where he was from. Mohammed told Myers
and added he was in the Union but wasn't there to bring the
Union in. Mohammed testified Captain Myers responded that
he ``didn't want no union's [sic] in there.'' Mohammed told
Myers he was just there to work and Captain Myers said, ``If
you try to bring any unions in here, I'll get rid of you my
way. If anybody tries to bring any union's [sic] in I'll get
rid of them my way.''9Victor Serrano worked on the Zorra from January 5 to 23,as a wiper in the deck department. Serrano testified, without
contradiction, that on his first day aboard the ship Captain
Myers told him, while they were alone in Myers' office, that
if he (Serrano) had any plans to organize a union he would
not be able to stay on board.10Union Port Agent Ruiz testified he met on three occasionswith certain Zorra employees during the first part of Feb-ruary at a ``little bar'' at the gangway to the ship next to
the grain elevators. Ruiz described the bar as ``the place
where everybody got together after work.''At the first meeting on February 1, Ruiz explained theright to organize under the Act and gave the employees some
literature. Ruiz said Captain Myers walked up and when he
did the employees left the area. Ruiz explained that Captain
Myers' appearance ``pretty much made everybody dis-
appear.''11After the employees left Ruiz asked CaptainMyers if he knew he was trying to ``organize the ship.''
Captain Myers acknowledged he was aware. Ruiz asked
Myers why the crew did not have a pension plan or health
coverage and Myers said Company President Gonzalez was
looking into it and added, ``he wouldn't have the vessel to
be organized. That they would put it under foreign flag first
... before they would allow a ship to be organized by a

union.''Union Port Agent Ruiz testified he held the next organiz-ing meeting the next day (February 2) at the same bar.12Ruiz said that after about 45 minutes Captain Myers again
showed up, but, the crew remained this time. Ruiz told
Myers they were having an organizing meeting but Myers re-
mained in that same portion of the bar anyway. Myers told
the group the ship's crew was a family and if the crew didn't
like the family they should get off the ship. Captain Myers
also said, ``We'll just sell the ship if you guys want to go
Union.'' Captain Myers also said the Company was going to
weld another section into the ship and the upgrade in tonnage
would result in all the licensed officers not having a job.
Ruiz testified ``the guys pretty much left because they were
a little nervous about that and a little scared.''13Ruiz met a third time with crewmembers at the same baron February 3.14Ruiz talked with the crew for about an hourwhen Captain Myers showed up and said, ``he knew we
were holding a meeting'' and added ``he wanted to see who
was there,'' that ``he was counting heads.'' Captain Myers
told the group, ``[Company President] Gonzalez was putting
the ship under foreign flag, so nobody would have any work
because the Company couldn't afford unions, and wouldn't
have any unions.'' Captain Myers then directed Ruiz to look 445PAN AMERICAN GRAIN CO.15As of late January Mohammed had become a QMED rather thana third assistant engineer.16Mohammed said there were two or three ABs, the chief and as-sistant cook, the wiper, and several others present at the meeting.17The journey from Puerto Rico to New Orleans, Louisiana, andreturn takes approximately 18 days. The ship is generally in port in
Puerto Rico from 30 to 60 days before it sails again.18The only factual dispute centers around the extent of interchangebetween the ship and shore employees. I will address those facts at
the portion of this decision covering whether an accretion occurred.at the foot of the gangway where ``a very big stout fellow''was. Myers wanted to know if Ruiz could see the fellow.
Ruiz said he could and Myers responded, ``I have that guy
on there for one reason, that's to keep unions off that ship.''
Ruiz told Captain Myers he would not board the vessel with-
out first being invited. Myers responded, ``I'm just letting
you know that's what that big guy is there for, to keep
unions off the ship.'' Ruiz gave the crew union T-shirts and
caps and offered Captain Myers one. Myers told Ruiz he
could not afford the cap and T-shirt because it cost too
much.QMED Mohammed15stated he and others16were in theship mess hall on February 4, waiting to sail to New Orleans
when two ``unfamiliar faces'' from Congreso stated in the
presence of Captain Myers they were extending coverage of
the collective-bargaining agreement between Congreso and
the Company to the ship employees and they would have to
sign dues-checkoff authorizations for Congreso. Mohammed
testified wiper Juan Molinari asked Captain Myers whatwould happen if he did not sign a dues-checkoff authoriza-
tion. Captain Myers told Molinari, ``Well, you can't work
here.'' According to Mohammed an AB named ``Craig'' told
Captain Myers, ``that oughta stop the S.I.U. [the Charging
Party herein]'' and Myers responded affirmatively. Moham-
med told Captain Myers he was not paying dues to Congreso
and Myers responded, ``I'll just give you some extra vaca-
tion time.''Congreso President Jose Figueroa Rios (Congreso Presi-dent Rios) is Congreso's representative for the Company's
shore employees and, on January 19, wrote Company Presi-
dent Gonzalez asking for a meeting to discuss the collective-
bargaining agreement and its application to the employees
utilized on the Zorra. Gonzalez met with Rios and theysigned a ``stipulation'' on January 26, 1994, extending the
parties' collective-bargaining agreement to cover the employ-
ees of the Zorra (except that seniority for the ship and shoreemployees would be treated separately). Gonzalez and Rios
also agreed to three pay classifications for employees on the
ship, namely: (a) ordinary seamen, wipers, and utility em-
ployees ($27,500 annual salary); (b) able seamen and quali-
fied mechanics ($35,000 annual salary); and (c) cook
($30,000 annual salary).Congreso President Rios stated that shortly after he andCompany President Gonzalez signed the ``stipulation'' he
notified the ship employees of the agreement. Rios told the
ship employees they had to sign dues-checkoff authoriza-
tions, and some did.The parties stipulated that from December 1993 to the endof February a minimum of 12 employees were employed on
the Zorra, including officers, and no union dues were de-ducted from of any of the ship's employees pay prior to Feb-
ruary 18. Four ship employees signed dues-checkoff author-
izations for Congreso on February 4, namely Greg Reeser,
Jorge Corrales Barrantes, Idelfonso Quezada Rosa, and Frank
Jimenez Quinones. Deductions were made from these em-
ployees' pay effective on and after February 18.QMED Mohammed testified that when the Zorra is inport17it utilizes ``shore-side'' electrical power so the shipsgenerators can be shut down. To accomplish the power trans-
fer, ship personnel (a QMED electrician and sometimes a
wiper or an AB) go to the factory and make the necessary
wire connections which takes approximately 1 to 2 hours.
Mohammed also testified he had seen approximately four
employees from the plant work on the ship ``sweeping up
rice'' but added there was otherwise no interchange between
ship and shore employees. Plant employees never sail on the
ship and all ship employees are required to obtain a U.S.
Coast Guard ``Merchant Marine Document'' to work or sailon the ship.Company President Gonzalez testified regarding employeeinterchange, ``our employees work on the plant as well as on
the vessel. ... because we are in the habit of moving per-

sonnel according to where the demand for work is.'' Gon-
zalez said electricians and mechanics from the Zorra may,when there is a ``break down'' at the factory, be assigned
to make the necessary repairs at the plant and that plant per-
sonnel have done the same on the ship. Gonzalez said such
interchange takes place, ``all the time.'' Gonzalez, however,
acknowledged the Company keeps no records of ship person-
nel working at the plant or vice versa. Gonzalez also ac-
knowledged that a number of the ship's crew live on the ves-
sel.V. DISCUSSION, ANALYSIS, ANDCONCLUSIONS
The facts on which the following findings are made are forthe most part undisputed.18A. Alleged Threats of Loss of Employment1. It is alleged at paragraph 7(a) of the complaint thatCompany Supervisor and Agent Captain Myers on or about
mid-December 1993, at the Company's Guaynabo, Puerto
Rico facility threatened employees with loss of employment
should they engage in union or concerted protected activities.Uncontradicted credited testimony establishes that whenQMED Mohammed interviewed for employment during the
week of December 20, 1993, he told Captain Myers he was
in the Union but was not there to try to bring the Union in.
Captain Myers told Mohammed if he, or anyone else, tried
to bring any union in, he (Myers) would get rid of Moham-
med, or anyone else, his way. Although Captain Myers was
not conducting the interview in question he, as manage-
ment's top representative on the ship, wanted any potential
employee to know he would not tolerate union activity on
his ship and would get rid of anyone who tried.Myers' threat to discharge anyone that might attempt tobring in a union is one of the most flagrant means by which
an employer can dissuade employees from selecting a bar-
gaining representative. No purpose was advanced to attempt
to justify Captain Myers' actions. Captain Myers' statements
violate Section 8(a)(1) of the Act in as much as such state-
ments tend to coerce, intimidate, interfere with, and discour- 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19Although the Company purchased the Zorra in February 1993,the Zorra did not sail from Portland, Oregon, to its home port inPuerto Rico until September 22, 1993. It appears the Company com-
menced hiring employees to work on the Zorra in December 1993.age employees from engaging in activities protected underSection 7 of the Act. See, e.g., Photo Drive Up, 267 NLRB329, 354±355, 366 (1983).2. It is alleged at paragraph 7(b) of the complaint thatCompany Supervisor and Agent Captain Myers during the
first week of January on the Zorra threatened employeeswith discharge and/or loss of employment should they en-
gage in union or concerted protected activities.It is undisputed that Captain Myers told deck crew wiperSerrano, while the two were alone in Myers' office, that if
Serrano had any plans to organize the ship's employees he
would not be able to remain on the ship.As is reflected by other comments of Captain Myers setforth here, this was not merely an isolated comment by
Myers but rather part of a plan to unlawfully discourage em-
ployee participation in activities protected by the Act. Fur-
thermore Captain Myers made the comments in his office
which is the very seat of authority on the ship. No legitmate
explanation, if one could exist, was advanced to justify Cap-
tain Myers' statement to Serrano. I find such violated Section
8(a)(1) of the Act.3. It is alleged at paragraph 7(c) of the complaint that dur-ing the first week in February at the Seaview Bar Company
Supervisor and Agent Captain Myers threatened employees
with loss of employment by telling them the Company would
sell the Zorra and/or seek to reflag its ship to foreign statusshould they join or assist the Union.It is undisputed that Union Port Agent Ruiz met with em-ployees of the Zorra at the Seaview Bar on February 1±3.On each occasion Captain Myers, though uninvited, appeared
at the Union's organizing meetings. Myers knew Ruiz was
trying to organize the ship's employees and stated he was
there to count heads and see who was present. Captain
Myers also told the crewmembers, ``We'll just sell the ship
if you guys want to go union.'' Myers reminded crew-
members they were a family and if they did not like the fam-
ily they should just get off the ship. Captain Myers told
crewmembers Company President Gonzalez was, ``Putting
the ship under foreign flag,'' ``so nobody would have work''
because the company ``couldn't afford'' and ``wouldn't have
any unions.'' Additionally Captain Myers told crewmembers
the Company would weld another section into the ship to up-
grade its tonnage and the licensed officers currently on the
ship would be out of a job.During the February meetings at the Seaview Bar CaptainMyers made it unmistakably clear that if the employees
chose to exercise their statutory right of joining or supporting
a union they would do so at the expense of their jobs. Such
flagrant threats violate Section 8(a)(1) of the Act, and I so
find.B. Recognition of Congreso and Related Acts1. It is alleged at paragraphs 6(a) and (b) of the complaintthat the Company, on or about January 26, granted recogni-
tion to and entered into a collective-bargaining agreement
with Congreso as the exclusive bargaining representative of
``All ordinary seamen, wiper, utility, able seamen, qualified
mechanics and cooks'' at a time when Congreso did not rep-
resent a majority of the unit employees.Normally the first issue addressed in a factual situationsuch as is presented here would be whether the ship's
(Zorra) employees constitute an accretion to the existingshore (production and maintenance) bargaining unit such asto authorize the already recognized Congreso to act as exclu-
sive bargaining agent for the ship's employees. If the ship's
employees constitute an accretion to the shore unit then the
Company and Congreso could validly extend their preexist-
ing collective-bargaining agreement to cover the ship's em-
ployees. However, counsel for the General Counsel's theory
of the case was not advanced along those lines but rather that
Congreso sought and the Company granted it exclusive rec-
ognition as bargaining agent for the ship's employees at a
time when Congreso did not represent an uncoerced majority
of the ship's employees. Counsel for the General Counsel
contends such actions by the Company constitute unlawful
assistance to Congreso.First, Congreso has for an extended time served as the ex-clusive bargaining agent for the Company's shore (produc-
tion and maintenance) employees and has entered into collec-
tive-bargaining agreements with the Company covering such
employees. The most recent being effective from November
22, 1992, until November 21, 1996.The Zorra became a functional part of the Company inDecember 1993.19The parties stipulated a minimum of 12employees were employed on the Zorra from December1993 to the end of February 1994. The Company and
Congreso signed a stipulation dated January 26, in which the
Company recognized Congreso as the exclusive bargaining
representative for the ship's employees and extended cov-
erage of their preexisting collective-bargaining agreement to
cover the ship employees. Congreso requested such recogni-
tion in writing on January 19, however, Congreso President
Rios makes no reference in his letter to Congreso's status
among the ship employees. The record is void of any evi-
dence that Congreso represented any of the ship employees
except the four who signed post recognition dues-checkoff
authorization forms. Company President Gonzalez testified
Congreso President Rios claimed he (Gonzalez) was violat-
ing the parties preexisting bargaining agreement in that Gon-
zalez had unilaterally changed conditions of employment of
unit employees by assigning them to ship duties. Gonzalez
testified that he, after reflection, ``had to admit'' Rios ``was
right'' and solved the problem by signing the stipulation ex-
tending the parties' preexisting collective-bargaining agree-
ment to cover the ship's employees.Gonzalez said he recognized Congreso and agreed to ex-tend coverage to the ship's employees based only on Rios'
claims as outlined above and that no other evidence was pre-
sented regarding Congreso's representative status among the
ship's employees.It is clear that neither the Company nor Congreso dem-onstrated on this record that Congreso represented an
uncoerced majority of the ship employees at any time. As the
Supreme Court noted in Ladies Garment Workers v. NLRB,366 U.S. 731 at 738 (1961):The law has long been settled that a grant of exclusiverecognition to a minority union constitutes unlawful
support in violation of [Section 8(a)(2) of the Act] be-
cause the union so favored is given a ``marked advan- 447PAN AMERICAN GRAIN CO.tage over any other in securing the adherence of em-ployees. [Citation omitted.]I find the Company violated Section 8(a)(2) and (1) of theAct when on January 26, it granted recognition and exclusive
status to Congreso as well as extended their preexisting col-
lective-bargaining agreement to cover the ship employees.
That Company President Gonzalez may have, in good faith,
believed Congreso's President Rios was correct or that
Congreso represented a majority of the ship employees is no
defense. Such good-faith belief is immaterial. See, e.g.,
Human Development Assn. v. NLRB, 937 F.2d 657 at 665(D.C. Cir. 1991), where the court held ``the employer's
knowledge or ignorance of the union's minority status is ir-
relevant to the question whether the recognition constitutes
an unfair labor practice.''The Company in its answer and at trial asserted the shipemployee positions were new job classifications that con-
stitute an accretion to the shore unit employees represented
by Congreso.The court in Lammert Industries v. NLRB, 578 F.2d 1223,1225 at fn. 3 (7th Cir. 1978), noted:An accretion is simply the addition of a relatively smallgroup of employees to an existing unit where these ad-
ditional employees share a sufficient community of in-
terest with the unit employees and have no separate
identity. The additional employees are then properly
governed by the unit's choice of bargaining representa-
tive. NLRB v. Food Employers Counsel, Inc., 399 F.2d501, 502±503 (9th Cir. 1968).In determining whether an accretion exists the Board inUnited Parcel Service, 303 NLRB 326 at 327 (1991), noted:In furtherance of the statutory duty to protect employ-ees' right to select their bargaining representative, the
Board follows a restrictive policy in finding accretion.
See, e.g., Towne Ford Sales 270 NLRB 311 (1984).One aspect of this restrictive policy has been to permit
accretion only in certain situations where new groups of
employees have come into existence after a union's rec-
ognition or certification or during the term of a collec-
tive bargaining agreement. If the new employees have
such common interests with members of an existing
bargaining unit the new employees would, if present
earlier, have been included in the unit or covered by the
current contract, then the Board will permit accretion in
furtherance of the statutory objective of promoting
labor relations stability. Gould, Inc. 263 NLRB 442,445 (1982).The Board weighs a variety of factors in determiningwhether a particular group of employees constitute an accre-
tion to an existing unit. Such factors are: (1) integration of
operations; (2) centralization of administration and manage-
ment control; (3) geographic proximity; (4) similarity of
working conditions and skills; (5) labor relations control; (6)
common or separate supervision; and (7) bargaining history.
See, e.g., King Radio Corp., 257 NLRB 521 at 525 (1981),and United Parcel Service, supra. Where there are factorsmilitating toward and against accretion a balancing of the
factors is necessary. That is, the Board must balance therights of employees to express their desires concerning rep-resentation against the policy favoring continuity in collec-
tive-bargaining relationships.The Board has long noted it will not, under the guise ofaccretion, compel employees who may constitute a separate
appropriate unit to be included in an overall or preexiting
unit without allowing such employees the opportunity to ex-
press their preference in a secret ballot election. See, e.g.,
Melbet Jewelry-Orchard Park, 180 NLRB 107 at 110 (1969).Applying the above principles to the instant facts, it isclear the ship employees do not constitute an accretion to the
existing shore unit represented by Congreso.There are factors militating toward and against accretion;however, those militating against accretion far outweigh
those militating toward an accretion. In that regard, I note the
Company not only utilizes the Zorra to transport grain fromthe continental United States to Puerto Rico, but it also uti-
lizes its ship as a floating warehouse. The shore facilities do
not have the necessary capacity to initially accommodate a
full load of grain from the Zorra. Grain is thus stored, atleast temporarily, on board the ship. Such tends to dem-
onstrate, albeit in a limited fashion, a degree of integration
of operations between the ship and shore facilities and
weighs in favor of finding an accretion. The Zorra is alsodocked sufficiently close to the shore facilities to allow
``electrical power'' to be extended from the shore facilities
to the ship while the ship is in port. Thus, geographic prox-
imity is balanced ever so slightly in favor of an accretion
finding.The above two factors however, cannot out weigh theoverwhelming evidence that militates against a finding of an
accretion.The skills, duties, functions, and pay rates of the shore andship employees differ dramatically and compel a finding
against an accretion. The unit covered by the collective-bar-
gaining agreement between the Company and Congreso con-
sists of the production and maintenance employees. The
agreement identifies three classifications of production and
maintenance employees with pay rates for each, namely,
``Skilled A employees'' ($6.35 per hour), ``Skilled B em-
ployees'' ($5.75 per hour), and ``Non-skilled employees''
($4.75 per hour). The classifications and rates of pay for the
ship employees are, ``Ordinary seamen, Wiper and Utility''
($27, 500 annually), ``Cook'' ($30,000 annually), and ``Able
seamen and qualified mechanics'' ($35, 000 annually). The
ship employees are salaried whereas the shore employees are
paid less at an hourly rate. The ship employees receive up
to an $1800 annual stipend for transportation which the shore
unit employees do not receive. All ship employees are re-
quired to obtain United States Coast Guard Merchant Marine
cards. Able seamen and qualified members of the engineer-
ing department (OMED) must accumulate ``a certain amount
of sea time'' and pass an examination in order to be certified
to work in such positions. The skills required for ship duty
are clearly different from those required of the production
and maintenance employees in the shore unit. No shore unitemployee sails on the Zorra while it is at sea for 18 daysmaking the trip between Puerto Rico and New Orleans, Lou-
isiana. Some crewmembers even live full time on the ship.
There are separate seniority lists and sick leave provisions
for the ship and shore employees. 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I am persuaded the skills, duties, and functions of theshore employees are distinctively different from those of the
ship employees and the pay rates for the two groups reflect
that difference.There is only a slight degree of interchange between shipand shore employees. Company President Gonzalez' testi-
mony that such interchange takes place all the time is, I am
persuaded, an exaggeration. I rather rely on other testimony
that interchange is very limited. QMED Mohammed testified
ship employees work only on the ship with the exception of
when two or three ship employees, for approximately 1 hour,
are utilized to make ``electrical connection[s] between the
ship and the shore'' so the ship's on-board generators can be
turned off for maintenance. I am not unmindful there is some
evidence a few shore employees may have been utilized on
a limited basis to perform chores such as sweeping up rice
on the deck of the ship; however, such limited interchange
cannot support a finding of accretion herein.The lines of supervision for the ship and shore employeesare different. As QMED Mohammed creditably testified, the
captain is the master of the ship and has overall supervision
of the ship employees. The chief mate supervises the deck
operations as well as the loading and unloading of the ship.
The second and third mates supervise the able and ordinary
seamen as well as all cargo operations. The chief engineer
supervises the engineroom and the first and the second engi-
neers supervise the other engineers and are responsible for
the fuel oils. There is no record evidence that any ship super-
visor ever supervised any shore employees. Nor is there anyevidence that any shore supervisor ever supervised any ship
employees.There is no bargaining history that would favor an accre-tion inasmuch as the Zorra is the first (and only) ship pur-chased and/or utilized by the Company.The evidence herein, when evaluated in light of the appli-cable legal principles, leads me to conclude the Company has
failed to present evidence to support its affirmative defense
that the ship employees constitute an accretion to the
preexiting shore unit of production and maintenance employ-
ees.C. Threats of Discharge and to Place Employees inVacation Status if they did not sign Dues-CheckoffAuthorizationsIt is undisputed that on February 4, Captain Myers toldemployees (QMED Mohammed and deck wiper Molinari) if
they did not sign dues-checkoff authorizations for Congreso
he would place Mohammed on extra vacation time and Mol-
inari would not be allowed to continue working on the ship.
Captain Myers made these comments in the presence of other
ship employees and Congreso President Rios. Rios acknowl-
edged he told the ship employees they came under the col-
lective-bargaining agreement for the shore employees and
they (the ship employees) had to sign dues-checkoff author-
izations for Congreso. Four ship employees, namely, Greg
Reeser, Jorge Corrales Barrantes, Idelfonso Quezada Rosa,
and Frank Jimenez Quinones, signed such authorizations that
day. The parties stipulated that as of February 18, union dues
were deducted from these four employees' wages and trans-
mitted to Congreso.The Act guarantees employees the right to determine forthemselves, free from coercion, whether they shall sign dues-checkoff authorizations. See, e.g., Baggett Industrial Con-structors, 219 NLRB 171±172 (1975). See also Tribuiani'sDetective Agency, 233 NLRB 1121 (1977).Setting aside all other aspects of the instant case (unlawfulrecognition, etc.), it is clear the Company, acting through
Captain Myers, told the ship employees they had no alter-
native to signing dues-checkoff authorizations for Congreso
or they would lose their jobs. Requiring the ship employees,
as a condition of employment, to permit the Company to
check off dues for Congreso and by deducting such dues and
transmitting same to Congreso, the Company rendered assist-
ance and support for Congreso in violation of Section 8(a)(2)
and (1) of the Act and I so find.CONCLUSIONSOF
LAW1. Pan American Grain Co., Inc., Pan America Grain Mfg.Co., Inc., and Zorra Transport, Inc. are employers engagedin commerce within the meaning of Section 2(2), (6), and (7)
of the Act and constitute a single-integrated business enter-
prise and a single employer under the Act.2. Congreso de Uniones Industrials de Puerto Rico is alabor organization within the meaning of Section 2(5) of the
Act.3. Seafarers International Union of North America, a/wAtlantic, Gulf, Lakes and Inland Waters District is a labor
organization within the meaning of Section 2(5) of the Act.4. The Company violated Section 8(a)(1) of the Act bythreatening its employees with discharge and/or loss of em-
ployment should they engage in union or other protected
concerted activities.5. By on or about January 26, granting recognition toCongreso as the exclusive bargaining representative of the
unit of ship (Zorra) employees and extending the terms oftheir collective-bargaining agreement to cover the ship em-
ployees, by threatening its ship employees with discharge
and/or being placed in vacation status should they not sign
dues-checkoff authorizations for Congreso, and by deducting
dues from the earnings of its employees at the Zorra and re-mitting same to Congreso, the Company has rendered and is
rendering unlawful aid, assistance, and support to Congreso
and has thereby engaged in and is engaging in unfair labor
practices within the meaning of Section 8(a)(2) and (1) of the
Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(2), (6), and (7) of the Act.REMEDYHaving found the Company has engaged in certain unfairlabor practices, I recommend it be ordered to cease and de-
sist therefrom and to take certain affirmative actions de-
signed to effectuate the purposes and policies of the Act.Having found the Company unlawfully granted recognitionto Congreso as exclusive bargaining representative of its ship
employees, I will recommend the Company be required to
withhold recognition from Congreso as to the ship employees
and cease giving effect to any collective-bargaining agree-
ment, modification, extension, renewal, or supplemental
agreement between the parties as to the ship employees until
such time as Congreso shall have been certified by the Board
as the exclusive bargaining representative of an appropriate
bargaining unit of the ship employees. Nothing in this pro-
posed Order will authorize or require the withdrawal or 449PAN AMERICAN GRAIN CO.20If no exceptions are filed as provided by 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommended
Order shall, as provided in 102.48 of the Rules, be adopted by the
Board and all objections to them shall be deemed waived for all pur-
poses.21If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''elimination of any wage increase or other benefits, terms, orconditions of employment which may have been established
for the ship employees by any such agreement. Inasmuch as
certain of the ship employees signed dues-checkoff author-
izations under coercion or pursuant to a collective-bargaining
agreement to which the Company must cease giving effect,
the Company may no longer withhold dues or other monies
from the earnings of its ship employees pursuant to any such
agreement. I further recommend the Company reimburse all
present and/or former ship employees for all initiation fees,
dues, or other moneys exacted from them by or on behalf
of Congreso pursuant to any dues-checkoff authorizations or
any collective bargaining agreement or otherwise, together
with interest thereon to be computed in the manner pre-
scribed in New Horizons for the Retarded, 283 NLRB 1173(1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended20ORDERThe Respondent, Pan American Grain Co., Inc., PanAmerican Grain Mfg. Co., Inc., and Zorra Transport, Inc.,Guaynabo, Puerto Rico, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Recognizing and bargaining with Congreso de UnionesIndustriales de Puerto Rico, its successors or assigns as the
collective-bargaining representative of ``All ordinary seamen,
wiper, utility, able seamen, qualified mechanics and cooks''
employed by the Respondent on the Zorra unless and untilCongreso has been certified by the National Labor Relations
Board as the exclusive bargaining representative of any such
employees in an appropriate bargaining unit.(b) Giving effect to its collective-bargaining agreementwith Congreso or its successors or assigns with respect to the
ship employees referred to above and any modifications, ex-
tensions, renewals, or supplements that may have been ap-
plied to those employees provided that nothing in this Order
shall require the withdrawal or elimination of any wage in-
crease or other benefits, terms, and conditions of employ-
ment that may have been established pursuant to any such
agreement.(c) Assisting Congreso de Uniones Industriales de PuertoRico to become or remain the representative of the ship em-
ployees including threatening employees with discharge or
being placed in vacation status should they not sign dues-
checkoff authorizations for Congreso.(d) Threatening its employees with discharge or loss ofemployment if they engage in union or other concerted pro-
tected activity.(e) In any like or related manner interfering with, retrain-ing, or coercing its employees in the exercise of any rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reimburse all former and present employees employedon the Zorra for all initiation fees, dues, and other moneys,if any, paid by or withheld from them in the manner set for
in the remedy section of this decision.(b) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(c) Post at its Guaynabo, Puerto Rico facilities includingits ship the Zorra, copies of the attached notice marked ``Ap-pendix.''21Copies of the notice, on forms provided by theRegional Director for Region 24, after being signed by the
Respondent's authorized representative, shall be posted by
the Respondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
The notices shall be printed both in English and Spanish.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBYTHE
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the Act and has ordered us to post and abide by the
following.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid and protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
recognize and bargain with Congreso deUniones Industriales de Puerto Rico or its successors or as-
signs as the collective-bargaining representative of our ship
(Zorra) employees unless and until the Union has been cer-tified by the National Labor Relations Board as the rep-
resentative of any such employees in an appropriate unit.WEWILLNOT
give effect to or in any way enforce ourcollective-bargaining agreement with Congreso relating to
any of our ship employees at a time when Congreso de
Uniones Industriales de Puerto Rico does not represent an
uncoerced majority of employees in an appropriate bargain- 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing unit of our ship employees; provided, however, that thiswill not require the withdrawal or elimination of any wage
increases, or other benefits, terms, and conditions of employ-
ment established by that agreement.WEWILLNOT
assist Congreso de Uniones Industriales dePuerto Rico or its successors or assigns to become the rep-
resentative of our ship employees by threatening our employ-
ees with discharge or being placed in vacation status should
they not sign dues-checkoff agreements for Congreso NORWILLWE
withhold moneys from our employees' wages andremit same to Congreso de Uniones Industriales de Puerto
Rico.WEWILLNOT
threaten our employees with loss of em-ployment or discharge should they engage in union or pro-
tected concerted activity.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
reimburse all former and present ship (Zorra)employees for all initiation fees, dues, and other moneys,
plus interest, paid by them or withheld from them.PANAMERICANGRAINCO., INC. ANDPANAMERICANGRAINMFG. CO., INC. ANDZORRATRANSPORT, INC.